Disciplinary Board v. Fisher, 1997 ND 181, 569 N.W.2d 256|N.D. Supreme Court|Disciplinary Board v. Fisher, 1997 ND 181, 569 N.W.2d 256[Go to Documents]Filed Sep. 17, 1997IN THE SUPREME COURTSTATE OF NORTH DAKOTAORDER OF INTERIM SUSPENSIONSupreme Court No. 9702701997 ND 181In the Matter of the Application for Disciplinary Action Against Dennis D. Fisher, a Member of the Bar of the State of North DakotaDisciplinary Board of the Supreme Court of the State of North Dakota, Petitionerv.Dennis D. Fisher, RespondentOn September 4, 1997, an Application for Interim Suspension of Dennis D. Fisher, a member of the Bar of North Dakota, with attached certified copy of the Judgment dated August 20, 1997, in Fargo City Transfer vs. Dennis Dowe Fisher, was filed under Rule 3.4, North Dakota Rules for Lawyer Discipline (NDRLD), by Vivian E. Berg, counsel for the Disciplinary Board of the Supreme Court. The Application shows that Dennis D. Fisher was admitted to practice as an attorney and counselor at law in the courts of North Dakota on October 10, 1984, and that his name has appeared since that date on the roll of attorneys admitted to the Bar of North Dakota as maintained by the Supreme Court of North Dakota. Mr. Fisher has been convicted of a serious crime as defined by Rule 4.1(C), NDRLD, in that he has been convicted of theft, a Class B misdemeanor, in Cass County District Court, Criminal Case No. CR-97-02481, dated August 20, 1997, and captioned Fargo City Transfer vs. Dennis Dowe Fisher. Rule 4.1(C), NDRLD, defines "serious crime" and specifically enumerates theft among the elements of lesser crimes which fit the definition of a serious crime; thus, the crime for which Mr. Fisher has been convicted is a serious crime warranting interim suspension under the North Dakota Rules of Disciplinary Procedure.Disciplinary Counsel requested an interim suspension of Dennis D. Fisher under Rule 4.1(D), NDRLD, pending resolution of formal charges against him predicated upon the conviction. The Court considered the matter, andORDERED, that Dennis D. Fisher's license to practice law in the State of North Dakota is SUSPENDED effective immediately and until further order of this Court pending disposition of the proceedings predicated upon the conduct giving rise to the Application, subject to the provisions of Rule 3.4, NDRLD.IT IS FURTHER ORDERED, that Mr. Fisher give notice to his clients and others as required in Rule 6.3, NDRLD, and that proof of such compliance be filed with the Supreme Court by September 29, 1997.Dated this 17th day of September, 1997.Gerald W. VandeWalle, Chief JusticeHerbert L. Meschke, JusticeWilliam A. Neumann, JusticeDale V. Sandstrom, JusticeMary Muehlen Maring, JusticeATTEST:Colette M. BruggmanChief Deputy Clerk